Citation Nr: 1446992	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-44 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as a lower back disorder.

3.  Entitlement to service connection for bilateral knee disorders.

4.  Entitlement to service connection for bilateral shoulder disorders.

5.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Stephen Dixon, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 letter and rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied the pension claim in the letter and the service connection claims in the rating decision.

In June 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  At that time, the Veteran also submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing that evidence in the first instance.  See 38 C.F.R. § 20.1304.  

In August 2014, the Veteran's attorney submitted a new private medical record relevant to the service connection claims, without a waiver.  However, in the present case, the Board is remanding the Veteran's service connection claims and such evidence is not relevant to the non service-connected pension claim.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  

The issue of entitlement to an increased rating for hearing loss has been raised by the record, in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for headaches, low back pain and bilateral knee and shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has had a family income that exceeded the applicable maximum non-service-connected pension rate payable to a veteran with one dependent.


CONCLUSION OF LAW

As the Veteran's countable income exceeded the maximum annual pension rate, the criteria for entitlement to non-service-connected pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2002 & Supp. 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As will be explained below, the Veteran's income sources and levels have not been disputed.  Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  The law as mandated by statute, and not the evidence, is dispositive of this claim; the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

II. Non-Service-Connected Pension Claim

The Veteran claims that non-service connected pension is warranted.

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C.A. § 1521. 

Generally, in order to establish the wartime service requirement, a veteran must have served on active military duty during a period of war for 90 days or more. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not here applicable, the laws and regulations recognize February 28, 1961 to May 7, 1975 (the Vietnam era for a veteran who served in the Republic of Vietnam during that period) and August 5, 1964 through May 7, 1975 (the Vietnam Era in all other cases) as periods of war.  38 U.S.C.A. § 101 (9), (11), (29); 38 C.F.R. § 3.2. 

The Veteran had verified active military service from July 1961 to July 1963.  As such, the Board finds that the Veteran served on active duty for more than 90 days; however, the record is unclear whether the Veteran actually served in the Republic of Vietnam, such that his active duty service could be recognized as occurring during a period officially recognized as a period of war.

Additionally, VA has not made a determination as to whether the Veteran is permanently and totally disabled for pension purposes.  In his August 2008 claim, the Veteran reported that he is totally disabled, but also indicated that he continued to work part-time.  The Veteran, however, is over the age of 65.  38 U.S.C.A. § 1513(a). 

Regardless of whether or not the Veteran served in the Republic of Vietnam, and thus has valid wartime service, or is permanently and totally disabled for pension purposes or is over the age of 65 years, his claim would still fail since his countable family income has exceeded the maximum rate possible throughout the appeal period.

In regards to income, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  Over the course of the appeal, the Veteran's MAPR would range from $14,643 (in effect at the date of the August 2008 claim), to $15,493 (in effect from December 1, 2008), to $16,051 (in effect from December 1, 2011), to $16,324 (in effect from December 1, 2012), to $16,569 (in effect from December 1, 2013). 

The Veteran's current claim was received by VA on August 22, 2008.  For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or September 2008.  See 38 C.F.R. §§ 3.31, 3.273. 

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. Countable income expressly includes gross salary or wages of the Veteran and his spouse.  Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded.  See 38 C.F.R. § 3.272.  

The countable income reported in this case consists of (1) the Veteran's and his wife's combined SSA benefits, (2) the Veteran's earned income received, and (3) the VA benefits for the service-connected disabilities (bilateral hearing loss and tinnitus for a combined rating of 40 percent).  (August 2008 claim application, December 2012 rating decision and July 2013 letter).

In his August 2008 claim, the Veteran reported SSA benefits of $750 per month for himself and $300 per month for his wife (for a combined $12,600 per year).  He further reported earned income that year of $12,000.  He also expected $7,000 of earned income for the next 12 months, from part-time work (so effectively from August 2008 to August 2009).  

The Board notes that the Veteran has not indicated whether he continued to receive any additional part-time work earned income after 2009.  Also, the Board does not have the amounts of any cost of living adjustments to the SSA benefits over the years, though the Veteran reported that his SSA benefit was currently $900 per month during his June 2014 Board hearing (as opposed to the $750 per month he reported in August 2008).  However, as will be explained, even if the Board performed necessary calculations using the lowest income amounts possible - without consideration of any earned income and using the initially reported combined SSA benefits of $12,000 per year - the Veteran's countable income would still be in excess of the MAPR.  

As previously noted, the Veteran's and his wife's combined SSA benefits (using the lowest number available from 2008) amounted to $12,600 per year.  Such an amount alone is lower than the MAPR for every applicable year.  

However, over the course of this appeal, the AOJ granted service connection for bilateral hearing loss (with a 30 percent disability rating) and tinnitus (with a 10 percent disability rating), effective August 22, 2008 (the same date VA received the current pension claim).  (December 2012 rating decision).  The December 2012 notice letter informed the Veteran that his monthly entitlement for those benefits would start at $512 per month (effective September 1, 2008).  Following that time, the Veteran would receive periodic cost of living adjustments to $541 per month (effective December 1, 2008), $560 per month (effective December 1, 2011), and $569 per month (effective December 1, 2012).  

A July 2013 notice letter subsequently informed him that his spouse had been added as his dependent, such that his monthly payment amounts had increased to $568 per month (effective September 1, 2008), $601 per month (effective December 1, 2008), $622 per month (effective December 1, 2011), and $631 per month (effective December 1, 2012).  

Taking just the lowest possible VA disability benefit amount of $568 per month (in effect at the time of the August 2008 claim), such benefits would add up to $6,816 per year.   $12,600 (the lowest per year combined SSA benefits amount) added to $6,816 (the lowest per year VA disability amount) equals $19,416 per year (or the lowest estimated countable income possible based on evidence of record).

The highest MAPR during the appeal period (effective December 1, 2013) is $16,569.  Without even taking into account any cost of living adjustments to either the SSA or VA benefits over the years (as demonstrated above), or any additional part-time work earned income the Veteran may have made after 2009, the Veteran's lowest estimated countable income (of  $19,416 per year) would still exceed the MAPR for every year applicable.  

Certain unreimbursed medical expenses (if in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g).  

The Board notes that despite numerous requests by the AOJ for additional information regarding his medical expenses, including requests in January and November 2009, the Veteran has not provided the requested information.  The duty to assist is not a one-way street. The Veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

However, even if, for the sake of argument, the Board were to give the Veteran the benefit of the doubt as to the expenses he reported in his August 2008 application, his claim would still fail.  

In his August 2008 application, the Veteran noted that he had medical expenses of $9 per month for his medicines, $8 per month for his wife's medicines, $75 per month for his wife's medical care, and a one-time cost of $900 for eye glasses earlier that year.

The Board notes that the $900 eye glasses occurred prior to the annualization period in question and thus does not qualify for exclusion.  

As to the other medical expenses reported by the Veteran, the reported expenses (excluding the eye glasses) would add up to $1104 per year.  As previously noted, the lowest MAPR during the appeal period (effective at the time of the August 2008 claim) is $14,643; 5 percent of that MAPR is $732.  Similarly, the highest MAPR during the appeal period (effective at the time of the August 2008 claim) is $16,569; 5 percent of that MAPR is $828.  The Veteran's reported medical expenses are in excess of 5 percent of MAPR throughout the appeal period.  

As previously calculated, the Veteran's lowest possible estimated countable income per year is $19,416 per year (based solely on the pre-cost of living adjustment income numbers for SSA and VA benefits).  Subtracting $372 ($1,104 minus $732) in medical expenses from that countable income amount yields $19,044.  That new countable income amount would still exceed the MAPR for each year of the appeal period.  Again, the highest MAPR during the appeal period (effective December 1, 2013) is $16,569.  As such, even if the Board gave the Veteran the benefit of the doubt as to his reported medical expenses, his adjusted countable income for each year of the appeal period would continue to exceed the corresponding MAPR for each corresponding year.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Entitlement to non-service-connected pension is denied.


ORDER

Entitlement to non-service-connected pension benefits is denied.


REMAND

The Veteran contends that he currently has headaches, low back pain and bilateral knee and shoulder disorders due to service.  He has claimed that although he could not pinpoint a single event that caused his claimed disorders in service, they were generally due to his duties, which included activities such as climbing, crawling crouching and carrying heavy loads.  (June 2014 hearing).  He then claimed to have fallen off a ladder in service.  (August 2014 private medical record by T.L.M., D.O.).

The Board initially notes that the Veteran's attorney submitted new medical evidence in August 2014 in support of the claims on appeal.  This evidence was accompanied without a waiver of initial AOJ consideration.  As the Veteran has not waived his right to have the AOJ initially consider such medical evidence, the Board finds that the claims must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

The Board further finds that additional records are necessary to adjudicate the current claims.

As to the necessary records, during his June 2014 hearing the Veteran reported that he receives SSA disability benefits.  SSA records are not associated with the claims file.  Also, additional VA medical records are necessary from the VA medical system for Oklahoma City, Oklahoma, to specifically include the Lawton Out Patient Center.  The most recent VA medical records associated with the claims file are from August 2008.  All unassociated SSA and VA medical records should be obtained and associated with the claims file.

During his hearing, the Veteran also indicated that he had a prior workers' compensation claim for his back (in the 1990s) and private treatment for his back and knees from a Dr. H. Duncan.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ/AMC should obtain VA treatment records from the VA medical system in Oklahoma City, Oklahoma, to include the Lawton Out Patient Treatment Center dated from August 2008 to the present.  

(b) The AOJ/AMC should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

All attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disorders, to specifically include Dr. H. Duncan and records regarding his reported workers' compensation claim from the early 1990s.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include the new August 2014 private medical record by T.L.M., D.O.   If the benefits sought are not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


